Citation Nr: 0305356	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
scar with fascial defect, muscle hernia and retained foreign 
body, residual gunshot wound, left leg. 

2.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars, residual gunshot wound, lateral thigh, below 
patella, anterior tibia, foot and ankle, left. 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1968 to December 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision, in 
which the Buffalo, New York, Department of Veterans Affairs 
(VA) Regional Office (RO) continued the 10 percent evaluation 
assigned a scar with fascial defect, muscle hernia and 
retained foreign body, residual gunshot wound, left leg, 
(left ankle area disability) and the noncompensable 
evaluation assigned multiple scars, residual gunshot wound, 
lateral thigh, below patella, anterior tibia, foot and ankle, 
left, (other left leg disability). 

The Board remanded this claim to the RO for additional 
development in November 1997.  After endeavoring to complete 
the requested development, the RO, in a rating decision dated 
May 2000, increased the evaluation assigned for the above 
described "other left leg disability" to 10 percent, 
effective from February 22, 1994, the date the veteran filed 
his claim for an increased evaluation for that disability.  
In December 2000, the Board again remanded this claim to the 
RO for additional development, and to ensure the record was 
complete.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  Residuals of the veteran's left ankle area disability 
include well-healed, but tender scars over the anterior left 
ankle and dorsal left foot. 

3.  Arthritis of the left ankle has been attributed to the 
veteran's in-service gunshot wound and manifests as pain, 
limitation of motion, weakness and decreased deep tendon 
reflexes. 

4.  Manifestations of the veteran's left ankle area scars are 
separate and distinct from manifestations of his left ankle 
arthritis.  

5.  Residuals of the veteran's other left leg disability 
include tender scars over the anterior left knee and lateral 
left thigh, irritation of the fascial structures of the 
lateral thigh and thigh stiffness. 

6.  Manifestations of the veteran's left leg scars are 
separate and distinct from manifestations of the veteran's 
muscle group XIV injury. 

7.  Residuals of the veteran's muscle group XIV injury are no 
more than moderate.

8.  No disability at issue in this appeal is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar with fascial defect, muscle hernia and retained 
foreign body, residual gunshot wound, left leg, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.951, 4.1, 4.3, 4.7, 4118, Diagnostic Code 
7804 (2002).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the left ankle, residual gunshot wound have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2002). 

3.  The criteria for an evaluation in excess of 10 percent 
for multiple scars, residual gunshot wound, lateral thigh, 
below patella, anterior tibia, foot and ankle, left, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2002).

4.  The criteria for a separate 10 percent evaluation for 
residual gunshot wound, left, muscle group XIV, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

While the veteran's appeal was pending, the President signed 
into law legislation that, in part, enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  VA has indicated that, 
with the exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2002, the RO informed the veteran of the change in the law 
and indicated that it planned to develop and reconsider his 
claims pursuant to that law.  Thereafter, as explained in 
greater detail below, the RO indeed undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  Specifically, VA notified the 
veteran of the evidence needed to substantiate his claims, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for the claims' equitable disposition.  As well, 
the RO reconsidered the veteran's claims pursuant to the 
VCAA.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, after the veteran 
filed his claims for increased evaluations, the RO informed 
the veteran by letter dated June 1994 that he needed to 
submit statements from doctors showing dates of examinations, 
diagnoses, treatments and clinical findings, statements from 
employers or other persons who had knowledge of his 
disability, and the names and addresses of VA medical 
providers who treated his claimed disabilities and the dates 
of that treatment.  The RO indicated that if the veteran had 
not recently been examined or treated and could not submit 
the aforementioned evidence, he should submit a statement 
describing the frequency and severity of his symptoms.  

Subsequently, in letters dated December 1997 and February 
2001, the RO requested the veteran to furnish the names, 
addresses and dates of treatment of all VA and private 
medical care providers who treated the veteran for his 
gunshot wounds.  The RO also requested the veteran to sign 
the enclosed forms authorizing release of his private 
treatment records so that VA could obtain and associate them 
with the claims file.  In addition, in a letter dated June 
2001, the RO informed the veteran that certain treatment 
records had been requested, and that if the veteran desired, 
he could contact this doctor to ensure that the records were 
being forwarded to the RO.  In a letter dated March 2002, the 
RO indicated that, with the veteran's assistance in advising 
the RO of pertinent evidence, the RO would obtain and 
associate with the claims file medical and employment records 
and evidence from other federal agencies.  The RO also 
indicated that, if necessary, it would afford the veteran a 
VA examination or obtain a medical opinion in support of his 
claims. 

Finally, in rating decisions dated April 1995 and September 
2002, letters notifying the veteran of those decisions, a 
statement of the case issued in April 1996, and supplemental 
statements of the case issued in May 2000 and September 2002, 
the RO informed the veteran of the reasons for which his 
claims had been denied, notified him of all regulations 
pertinent to his claims, including those involving VA's 
duties to notify and assist, and provided him an opportunity 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  Specifically, in the statement of the 
case, the RO advised the veteran to file the enclosed VA Form 
9 to continue his appeal and to indicate therein whether he 
wished to having a hearing.  The veteran complied, indicating 
that he wanted to have a Board hearing at the RO.  
Subsequently, however, he withdrew his hearing request. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The RO endeavored to secure and associate 
with the claims file all available evidence identified by the 
veteran as being pertinent to his claims, and he has not 
since indicated that there is any other outstanding evidence 
that should be secured.  In addition, the RO afforded the 
veteran multiple VA examinations, during which examiners 
discussed the severity of the disabilities at issue in this 
appeal.  

Under the foregoing circumstances, the Board considers the 
requirements of the VCAA to have been met, and a decision may 
be rendered on the merits of the claim.  


II.  Procedural and Medical Background

The veteran served on active duty from July 1968 to December 
1969.  The veteran's service medical records reflect that he 
sustained fragment wounds on two occasions.  The first was in 
June 1969 when a fragment entered the subpattelar bursa on 
the left.  After this was removed, and the wound debrided, 
the veteran was discharged to duty.  In August 1969, the 
veteran sustained multiple shrapnel wounds of both lower 
extremities from an enemy explosive device.  This incident 
necessitated transfer to an evacuation hospital, where the 
veteran's wounds were debrided under local anesthesia.  
During this hospitalization, one examiner characterized the 
wounds as punctuate and small and indicated that x-rays 
revealed a cortical fracture of the left tibial metaphysis.  
Approximately one week later, the veteran was air evacuated 
to a hospital in Guam for additional treatment and 
convalescence.  During this stay, his wounds were noted to be 
small, requiring no surgical repair for closure, and a long-
leg walking cast was applied to his left lower extremity.  On 
discharge from this facility, an examiner noted that the 
veteran had multiple punctuate fragment wounds of the lower 
extremities with intact peripheral pulses, no neurological 
deficits and a normal physical examination.  X-rays of the 
left ankle and leg confirmed a puncture-type fracture of the 
distal tibial metaphysis.  Thereafter, the veteran was air 
evacuated to a hospital in the United States for prolonged 
convalescence.  

Following discharge, in March 1970, the veteran underwent a 
general medical examination and an orthopedic examination for 
VA purposes.  During these examinations, the veteran reported 
that he felt something catching in his left knee and had pain 
and intermittent swelling in that area.  He also reported 
that these symptoms occasionally caused him to limp.  The 
examiners noted that the veteran had no limp and was able to 
walk on his heels and toes without difficulty, but complained 
of pain and could not fully flex while squatting.  The 
examiners also noted that the veteran had eight scars on his 
left lower extremity, including two scars on the mid portion 
of the veteran's left lateral thigh with no significant 
muscle tissue loss and no evidence of a fascial defect, a 
scar on the lower border of his left patella, which was not 
tender or adherent, a scar on the left upper anterior tibia, 
which was not tender or adherent and involved no loss of 
muscle tissue, a scar on the left lower anterior leg with a 
fascial defect and slight muscle bulging, and several scars 
on the left foot and ankle, which were not tender or adherent 
and involved no significant loss of soft tissue.  

As well, they indicated that there was a mild increase in 
intra-articular fluid of the veteran's left knee, but full 
mobility with no crepitation or clicking, lateral instability 
or pain on lateral manipulation.  The examiners also 
indicated that the veteran complained of pain during the last 
10 degrees of flexion and some decreased sensation on the 
lateral aspect of the left foot.  There was, however, good 
quality pedal pulses bilaterally.  Right and left thigh 
circumference was measured as 21 inches and 20 inches, 
respectively; right and left knee circumference was 14 3/4 
inches and 15 1/4 inches, respectively; and right and left 
calf circumference was 15 inches bilaterally.  

The examiners indicated that the veteran had no right knee 
restriction of motion, pain on motion, effusion, instability, 
or pain on manipulation and painless motion in all other 
joints of the right lower extremity.  

The diagnoses were scars of fragment wounds of the lower 
extremities, retained metallic fragments, a superficial 
sensory defect of the lateral aspect of the left foot, and 
synovitis of the left knee.  

Based on the findings of this examination, the RO, in a 
rating decision dated April 1970, granted the veteran service 
connection for four disabilities resulting from his shell 
fragment wounds: (1) a scar with fascial defect, muscle 
hernia and retained foreign body, residual gunshot wound, 
left leg, which essentially accounted for the veteran's left 
ankle area impairment; (2) a scar with retained foreign body, 
residual gunshot wound, right knee, asymptomatic, accounting 
for the veteran's right knee area wound; (3) multiple scars, 
residual gunshot wound, lateral thigh, below patella, 
anterior tibia, foot and ankle, left, accounting for all the 
other scars of the left leg other than the left ankle area; 
and (4) synovitis of the left knee, accounting for the 
specific left knee complaints.  The RO assigned the first 
disability a 10 percent evaluation and the other three 
disabilities noncompensable evaluations.  

In August 1982, the veteran underwent another VA examination, 
during which he reported that he had numbness, but no pain, 
in the little toe of the left foot.  The examiner noted that 
the veteran had a normal gait, a pale, well-healed, 
nontender, unchanged scar over the mid shaft of the left 
foot, which did not involve obvious tissue loss or damage of 
underlying tissue and was freely movable with the skin, and 
another scar on the anterolateral left lower leg area, two 
inches above the left ankle, that was pale and healed and 
involved no sign of irritation or tissue change.  Underlying 
this scar was a complete fascial defect through which muscle 
bulged when the veteran dorsiflexed his left foot.  The 
examiner indicated that any foreign body was quiescent with 
no reaction.  He also indicated that the veteran had complete 
mobility of the left ankle and knee and no loss of muscle 
bulk of the calf.  He diagnosed well-healed, unchanged scars 
with one small scar with muscle herniation, which caused 
subjective, not objective disability.   

Based on the findings of this examination, the RO, in a 
rating decision dated August 1982, continued the ratings 
already in effect.  

In February 1994, the veteran filed a written statement 
claiming increased evaluations for his disabilities.  Therein 
he indicated that his claim was "based on shrapnel in left 
thigh and circulatory problems."  Thereafter, the RO 
afforded the veteran a VA scars examination.  Based on the 
findings of that examination, in a rating decision dated 
April 1995, the RO confirmed the evaluations assigned for the 
disability of the left ankle area, and the 0 percent 
evaluation in effect for the disability that contemplated the 
other scars on the left leg.  It is from this decision that 
the current appeal arises.  

Thereafter, as indicated in the Introduction, the RO 
increased the noncompensable evaluation assigned the non-
ankle area disability at issue to 10 percent, effective from 
February 1994, the date the veteran filed his claim for 
increased evaluations.  The question thus becomes whether the 
veteran is entitled to evaluations in excess of 10 percent 
for the scar with fascial defect, muscle hernia and retained 
foreign body, residual gunshot wound, left leg (hereinafter 
Left Ankle Area Disability), and the multiple scars, residual 
gunshot wound, lateral thigh, below patella, anterior tibia, 
foot and ankle, left (hereinafter Left Leg Disability). 

III.  Evaluation of the Veteran's Disabilities

After the veteran filed his claim for increased evaluations, 
the RO afforded the veteran multiple VA examinations of his 
disabilities, and a private physician, Steven Goldberg, M.D, 
evaluated the veteran's leg pain.  

During the VA examination conducted in May 1994, the veteran 
reported discomfort in his left lateral thigh, pain in his 
knees and coldness in his feet.  The examiner indicated that 
the veteran was unduly apprehensive about the residuals of 
his in-service gunshot wounds.  He noted that the veteran had 
no disturbance in gait, no loss of motion of the left ankle 
as compared to the right, good volume pulses of the feet, 
dorsal pedis and posterior tibia, and no trophic changes or 
sensory abnormalities of the feet.  He also noted two scars 
on the left lateral thigh, which were adherent to underlying 
fascia, but were without true fascial defect, and another 
scar on the left dorsal ankle.  He diagnosed multiple scars 
from shell fragment wounds and gunshot wounds, with a history 
of a fractured left ankle and minimal functional defects.  He 
indicated that there was no evidence of fascial defects 
related to the scars and no evidence of vascular impairment 
associated with the lower extremities. 

In a letter dated in November 1997 from Dr. Goldberg, it was 
indicated that he had been treating the veteran for 
intermittent and recurrent left leg pain.  He noted that, 
during treatment, the veteran reported pain and a disturbance 
in his gait.  Dr. Goldberg referred the veteran for x-rays, 
which showed metallic foreign bodies in the soft tissue of 
the distal tibia near the ankle and in the knee, which were 
consistent with shrapnel.  

During a VA examination conducted in May 1998, the veteran 
reported pain and discomfort in the left leg, aching, burning 
and charlie horses in the left thigh, and difficulty 
squatting, twisting or crossing the left leg, running, 
walking, working in the yard, and when getting up from a 
sitting position.  The examiner noted no atrophy in the left 
calf, full range of motion of the left knee and ankle, no 
instability, normal strength except with regard to left knee 
flexion, which was 4+/5, the ability to heel and toe walk, 
and no antalgic gait.  The examiner also noted two scars on 
the left lateral thigh, a scar on the left anterior knee, and 
scars on the left ankle and the tibia tubercle.  The scars, 
especially on the left thigh, were tender to palpation.  The 
diagnosis was status post gunshot and shrapnel injuries and 
left tibia fracture.  He indicated that prior x-rays showed a 
mild deformity of the distal left tibia with two metallic 
foreign bodies.  

During a VA neurological examination conducted the same 
month, the examiner noted that the veteran had normal 
strength in all extremities with no pronator drift, brisk and 
symmetrical deep tendon reflexes, and normal coordination and 
gait.  The examiner concluded that the examination was 
normal, but ordered an electromyography and nerve conduction 
studies to rule out lateral femoral cutaneous neuropathy and 
lumbosacral radiculopathy.  These studies were conducted in 
July 1998, and showed no abnormalities.  

The veteran underwent another VA examination in August 1998, 
at which time he reported similar complaints to those 
reported in May 1998.  Briefly, he indicated that he had pain 
and persistent discomfort in his left leg, specifically, his 
lateral thigh.  He denied pain or discomfort associated with 
his left ankle fracture.  The examiner, who also conducted 
the May 1998 examination, recorded the same findings noted 
three months earlier.  In addition, he ordered x-rays of the 
left thigh.  These showed a previous healed fracture of the 
proximal portion of the shaft, and metallic foreign bodies, 
located in the bone posterior, medially and in the soft 
tissue.  Also revealed was an irregularity in the posterior 
aspect of the proximal femur at the site of the previous 
injury.  During the VA neurological examination conducted the 
same month, the examiner who evaluated the veteran three 
months earlier recorded the same findings.

The veteran underwent another VA examination in August 2002, 
at which time he reported left thigh stiffness, cramps and 
left ankle pain.  He indicated that he had flare-ups of ankle 
pain with excess activity, could stand for short intervals, 
squat, stoop and kneel, but with care, slept without 
difficulty and got a stiff leg when he traveled in a car for 
too long a period.  The examiner noted that the veteran 
walked without a limp, had well-healed, nontender scars over 
the left lateral thigh, proximal to the left ankle 
anteriorly, and over the left patellar tendon.  There was no 
deformity of the left ankle, and good stability of the left 
ankle with dorsiflexion to 10 degrees and plantar flexion to 
45 degrees.  Likewise, there was no pain on palpation of the 
left ankle, left knee or left hip, and no deformity, 
effusion, crepitus, or instability of the left knee.  Left 
knee range of motion was from 0 degrees extension to 135 
degrees flexion.  Left hip range of motion was to 125 degrees 
flexion with external rotation to 30 degrees, internal 
rotation to 10 degrees and abduction to 30 degrees.  The 
examiner also noted that the veteran had weakness of the left 
ankle on dorsiflexion when he attempted to heel walk and 
definite diminished dorsiflexion strength of 3/5 as compared 
to 5/5 on the right.  He diagnosed traumatic arthritis of the 
left ankle, secondary to tibial fracture, normal left knee 
and left hip examinations, foreign bodies in the left thigh, 
and status post removal of foreign bodies of the left 
prepatellar area.  He concluded that the foreign bodies in 
the veteran's femur was not causing bone, muscular or joint 
pain, but that the foreign bodies in the soft tissues in the 
thigh was at least as likely as not causing irritation of the 
fascial structures of the lateral thigh, which in turn was 
causing the reported thigh stiffness.  

During the VA peripheral nerves examination conducted the 
same day, (August 2002), the veteran reported the same 
complaints he reported in May 1998 and August 1998 in 
addition to patchy numbness in the dorsum of the left foot 
and outer left leg.  The examiner noted no abnormalities 
except left ankle pain and decreased deep tendon reflexes at 
the ankles.  He indicated that there was no clear sensory 
deficit in the peripheral nerve or dermatomal distribution, 
that the mild weakness seen on the left was probably related 
to the ankle pain, and that the functional difficulties were 
likely to be soft tissue in nature.  

In written statements submitted in support of his appeal and 
during VA and private examinations conducted since his 
discharge from service, the veteran argued that the 
evaluations currently assigned residuals of the gunshot 
wounds of his left ankle area and left leg did not accurately 
reflect the severity of his left lower extremity 
symptomatology.  He explained that he experienced circulatory 
problems, especially in his feet, pain, stiffness, burning 
and cramping in his left thigh, pain in his left ankle and 
gait disruption as a result of his gunshot wounds. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  In a case in which a particular 
evaluation is continued, rather than initially assigned, 
however, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002), as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

During the pendency of this appeal, effective July 3, 1997, 
VA amended the regulations pertinent to ratings of muscle 
injuries.  See 62 Fed. Reg.30,235, 30,240 (1997).  The RO 
cited the former and revised versions of these regulations in 
its supplemental statement of the case issued in September 
2002.  As previously indicated, under Karnas v. Derwinski, 1 
Vet. App. at 312-13, where the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies absent congressional intent to the contrary.  
In this case, neither version of the regulations is more 
favorable to the veteran.  The revised regulations were not 
promulgated to substantively alter the criteria applicable to 
rating muscle injuries, but rather to update the rating 
schedule to reflect the use of current medical terminology.  
They merely consolidate and rephrase the former regulations.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (1996 & 2002).  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e) (2002); 38 
C.F.R. § 4.55(a) (1996).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (1996 & 2002).  Disabilities rated under DCs 
5301 to 5323 are to be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(d) (1996 & 
2002).

Prior to July 3, 1997, a slight disability of the muscles 
consisted of a simple wound of the muscle without debridement 
or infection.  Objective findings of a slight disability of 
the muscle included the following: a minimal scar, no 
evidence of fascial defect, atrophy or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(b) (1996).

A moderate disability of the muscles consisted of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle 
included the following: linear or relatively small entrance 
and (if present) exit scars so situated as to indicate a 
relatively short track of the missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe disability of the muscles consisted of a 
through and through or deep penetrating wound by a high 
velocity missile of small size, or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and with intramuscular 
cicatrisation.  Objective findings of a moderately severe 
wound included the following: relatively large entrance and 
(if present) exit scars so situated as to indicate the track 
of the missile through important muscle groups; indications 
on palpation of moderate loss of deep fascia, moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles in comparison to the sound side; and 
tests of strength and endurance of muscle groups involved in 
comparison to the sound side give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

A severe disability of the muscles consisted of through and 
through or deep penetrating wounds due to a high-velocity 
missile or to large or multiple low-velocity missiles, or a 
shattering bone fracture; with extensive debridement, 
prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  Objective findings 
of a severe wound included the following: extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile; x-
ray evidence of retained metallic foreign bodies; palpation 
showing moderate or extensive loss of deep fascia or muscle 
substance, or soft or flabby muscles in the wound area; 
adaptive contraction of an opposing group of muscles; and 
adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, in an area where the bone is 
normally protected by muscle.  38 C.F.R. § 4.56(d) (1996).

Effective July 3, 1997, slight disability of the muscles 
consists of a simple muscle wound without debridement or 
infection.  A history with regard to this type of injury 
should include a superficial wound with brief treatment and 
no cardinal signs or symptoms of muscle disability.  
Objective findings should include a minimal scar, no evidence 
of fascial defect, atrophy, or impaired tonus, and no 
impairment of function or retained metallic fragments.  38 
C.F.R. § 4.56(d)(1) (2002).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2002).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or  normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (2002).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4) 
(2002).

A.  Left Ankle Area Disability

In rating decisions dated April 1970, August 1982 and April 
1995, the RO evaluated the veteran's left ankle area 
disability as 10 percent disabling under the criteria 
contemplating scars.  As suggested by the Board in its 
previous Remands, it is also appropriate to consider 
evaluating this disability based on muscle impairment.  
Likewise, since the record now shows the presence of 
arthritis in the ankle, consideration of impairment due to 
this arthritis is also appropriate. 

In evaluating scars, it is observed that this portion of the 
Rating Schedule was revised in September 2002.  In this case, 
the veteran was advised of this change in the September 2002 
Supplemental Statement of the Case to the extent it was 
relevant to his appeal.  As it happens, owing to the 
relatively small size of the scars at issue, the applicable 
Diagnostic Code for consideration in the veteran's case would 
be Diagnostic Code 7804.  As noted in the Supplemental 
Statement of the Case, this provides for a 10 percent 
evaluation for superficial scars, tender and painful on 
objective demonstration under the criteria in effect prior to 
September 2002.  Since then, the criteria calls for a 10 
percent rating for superficial scars, painful on examination.  
In either case, 10 percent is the highest evaluation under 
that code.  

With respect to muscle impairment, Diagnostic Code 5312 
governs ratings of Muscle Group XII injuries, the function of 
which affects the foot and leg.  Under this code, a 
noncompensable evaluation is assignable for slight impairment 
to muscle group XII.  A 10 percent evaluation is assignable 
for moderate impairment to muscle group XII and a 20 percent 
evaluation is assignable for moderately severe impairment to 
muscle group XII.  38 C.F.R. § 4.73, DC 5312 (1996 & 2002).  

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings should be rated as 
degenerative arthritis.  DC 5003, which governs ratings of 
degenerative arthritis, provides that this arthritis, 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC for the 
specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  In this 
case, the appropriate DC for rating limitation of motion of 
the veteran's left ankle is DC 5271.  This code provides that 
a 10 percent evaluation is assignable for moderate limited 
motion of the ankle.  A 20 percent evaluation is assignable 
for marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271 (2002).  Normal range of motion of the ankle is from 
0 degrees to 20 degrees dorsiflexion, and from 0 degrees to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The above evidence establishes that residuals of the 
veteran's left ankle area disability include well-healed, but 
tender scars over the anterior left ankle and dorsal left 
foot.  This warrants a 10 percent rating under DC 7804, a 
rating which has been in effect since 1969.  The ankle area 
disability also consists of a fascial defect and a slightly 
bulging muscle, such that it appears a separate evaluation is 
warranted for other symptomatology associated with the 
veteran's left ankle area disability.  Likewise, a medical 
professional has attributed additional left ankle 
symptomatology, including pain, limitation of motion, and 
weakness to left ankle arthritis secondary to the veteran's 
in-service tibial fracture.  Clearly, these manifestations of 
the veteran's left ankle area disability are separate and 
distinct from manifestations of the veteran's left ankle area 
scars, thereby warranting a separate evaluation.  

Parenthetically, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2002).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As indicated above, Diagnostic Codes 5003, 5010, and 5271 
contemplate impairment due to limitation of motion of a 
particular joint due to arthritis.  In the veteran's case, he 
clearly has left ankle limitation of motion, including with 
pain and weakness.  This limitation, however, is not shown to 
be productive of more than moderate impairment, since he has 
full range of plantar flexion and a loss of only 10 degrees 
of dorsiflexion.  38 C.F.R. § 4.71, Plate II.  Likewise, 
recent examination revealed good ankle stability, no ankle 
deformity and no pain on palpation.  This satisfies the 
criteria for a separate 10 percent evaluation under 
Diagnostic Codes 5003 and 5271.  

A third, separate evaluation of the veteran's ankle 
disability is not warranted under Diagnostic Code 5312, for 
muscle impairment, however, since that diagnostic code 
contemplates impairment to function, which is the Board is 
evaluating under Diagnostic Code 5003/5271.  Therefore, to 
assign a separate rating for muscle impairment would amount 
to the prohibited practice of pyramiding.  In this regard, 
even if consideration was given to evaluating the veteran's 
impairment (other than scars) exclusively under Diagnostic 
Code 5312 as to avoid pyramiding with Diagnostic Codes 
5003/5271, the evidence does not support a rating in excess 
of 10 percent as a muscle group injury, because the evidence 
does not show relatively large entrance and exit scars, or 
moderate loss of deep fascia, or muscle substance as would be 
necessary to award the next higher rating under this muscle 
code.  

In sum, the Board finds that the veteran's left ankle area 
disability picture most nearly approximates the criteria for 
a 10 percent evaluation as has been in effect since 1969 for 
his tender scar, and the criteria for a separate 10 percent 
evaluation for limitation of motion cause by his left ankle 
arthritis.  Thus, to the extent a separate 10 percent 
evaluation for arthritis of the left ankle is warranted, the 
appeal is granted.  

B.  Left Leg Disability

In rating decisions dated April 1970, August 1982 and April 
1995, the RO evaluated the veteran's other left leg 
disability as noncompensably disabling under the criteria for 
evaluating scars.  As with the ankle disability, however, it 
is also appropriate to consider this disability under the 
criteria for evaluating muscle injuries.  

As indicated above, under Diagnostic Code 7804 as in effect 
prior to and since September 2002, tenders scars may be 
assigned a 10 percent disability evaluation.  Diagnostic Code 
5314, regarding impairment of the pelvic and thigh muscles, 
provides that a noncompensable evaluation is assignable for 
slight impairment to muscle group XIV.  A 10 percent 
evaluation is assignable for moderate impairment to muscle 
group XIV and a 30 percent evaluation is assignable for 
moderately severe impairment to muscle group XIV.  38 C.F.R. 
§ 4.73, DC 5314 (1996 & 2002).  

The above evidence establishes that residuals of the 
veteran's left leg disability include tender scars over the 
anterior left knee and lateral left thigh.  Such scars 
warrant the maximum 10 percent evaluation under Diagnostic 
Code 7804.  Likewise, as with the left ankle disability, the 
evidence also warrants a separate rating for additional 
impairment, which exists for muscle group XIV.   

As previously indicated, in service, the veteran suffered 
small, punctuate shrapnel wounds, including of the thigh.  
These wounds necessitated debridement, but healed quickly, 
requiring no surgical repair.  During treatment, the veteran 
did not report, and no examiner noted, any cardinal signs or 
symptoms associated with the left thigh.  In fact, after the 
veteran was discharged from his period of convalescence, his 
physical examination was normal.  

Subsequently, during VA examinations conducted in March 1970 
and August 1982, examiners noted that the veteran had 
retained metallic fragments in the left lower extremity.  The 
veteran reported catching, pain and swelling in his left 
knee, but no symptomatology attributable to his left lateral 
thigh.  Examiners noted no left thigh abnormalities other 
than the scars.     

The veteran began complaining of symptoms associated with his 
left lateral thigh during the VA examination in May 1994.  
However, no examiner objectively confirmed left lateral thigh 
symptomatology until November 1997, when Dr. Goldberg noted 
left leg pain, a disturbance in gait, and metallic foreign 
bodies in the soft tissue.  Since then, other examiners have 
confirmed irritation of the fascial structures of the lateral 
thigh and thigh stiffness due to the foreign bodies in the 
soft tissues of the thigh, but they have not characterized 
these symptoms as more than moderately disabling.  There is 
no evidence of record establishing that the veteran's left 
leg disability involves moderate loss of deep fascia on 
palpation, moderate loss of muscle substance, or marked or 
moderately severe loss of strength or endurance.  Under these 
circumstances, a separate 10 percent rating, but no more, for 
moderate impairment to muscle group XIV is warranted.

In sum, the Board finds that the veteran's left leg 
disability picture most nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 7804 and for a 
separate 10 percent evaluation for impairment to muscle group 
XIV, under Diagnostic Code 5314.  Thus, to the extent a 
separate 10 percent evaluation for moderate impairment to 
muscle group XIV is assigned, the appeal is granted.  

C.  Other Considerations

In reaching the foregoing conclusions, the Board notes that 
higher evaluations are not warranted under 38 C.F.R. §§ 4.40, 
4.45, as interpreted in DeLuca, 8 Vet. App. at 202.  As 
previously indicated, the evaluations currently assigned 
residuals of the veteran's left ankle area and left leg 
disabilities contemplate the functional loss caused by the 
veteran's pain, including during flare-ups and when his 
movement is weakened.  There is simply no evidence of 
additional functional impairment that is not otherwise 
covered by the schedular evaluations assigned the veteran's 
disabilities.

In addition, there is no indication that the schedular 
criteria are inadequate to evaluate these disabilities.  The 
veteran does not allege, and the evidence does not establish, 
that either of these disabilities, alone, causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitates frequent periods 
of hospitalization.  In light of the foregoing, the Board 
finds that the veteran's claims for increased evaluations do 
not present such exceptional or unusual disability pictures 
as to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand either of these claims to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded increased evaluations in the future should any of his 
disability pictures change.  See 38 C.F.R. § 4.1 (2002).  At 
present, however, the Board considers the appropriate 
evaluations for the disabilities at issue to be as follows:

Scars, with fascial defect, muscle hernia 
and retained foreign body, Residual gunshot
wound left leg...........................................10% under Diagnostic Code 7804

Left Ankle Arthritis ....................................10% under Diagnostic 
Codes
                                                                                 
5003-5010-5271

Scars, multiple, residual gunshot wound, 
lateral thigh, below patella, anterior
tibia, foot ankle, ........................................10% under Diagnostic Code 
7804

Residual gunshot wound, muscle group XIV.......10% under 
Diagnostic Code 5314


ORDER

An evaluation in excess of 10 percent for scar with fascial 
defect, muscle hernia and retained foreign body, residual 
gunshot wound, left leg, is denied.  

A separate 10 percent evaluation for arthritis of the left 
ankle, residual gunshot wound, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for multiple scars, 
residual gunshot wound, lateral thigh, below patella, 
anterior tibia, foot and ankle, left, is denied.  

A separate 10 percent evaluation for residual gunshot wound, 
left leg muscle group XIV, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.


	                        
____________________________________________
	MICHAEL E.  KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

